Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, and 12-15   are rejected under 35 USC 102(a)(1) as being anticipated by Tal et al. US 20150362318, or, alternatively, rejected under 35 USC 103(a) as being unpatentable over Tal, of record, in view of Lescourret US 2016/0356601.   
 
     As to claim 1, Tal teaches a chip-scale gyrometric apparatus (see figs. 3, 5, 7, 16-17), comprising: a dielectric substrate (figs.16-17: 394); at least one antenna element [0054] attached to the substrate and configured to receive an inbound signal associated with an initial phase; a 
	While it is the position of the Office that Tal teaches all the limitations, for the sake of argument, assuming Tal doesn’t expressly teach the first and second coil are “distinct,” please N.B., such a structure is well-known, e.g. c.f. Lescourret claim 13 (which teaches a plurality of coils). 
It would be obvious to modify Tal by forming a plurality of coils as taught by Lescourret in order to modulate the path as desired.      As to claim 2, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein at least one of the first phase shift and the second phase shift is associated with a deviation from the initial phase (esp. c.f. Tal [0008-0009, 0013-0016, 0036-0038, 0041, 0051], figs.1-2, 10-15, which show the phase shifts associated with initial phase).

As to claim 3, cited art teaches the chip-scale gyrometric apparatus of claim 1.
     Cited art doesn’t expressly teach the substrate includes at least one interposer, the IC coupled to the first coil and the second coil via the interposer the first coil is disposed on a first face of the interposer; and the second coil is disposed on a second face of the interposer, the second face opposite the first face. 
     However, N.B., interposers are common in the IC art. 
     It would be obvious to modify cited art by including an interposer in the substrate coupled to the coils (the interposer has two faces) for the benefit of adapting a common IC feature. 
     As to claim 4, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the inbound signal is a radio frequency (RF) inbound signal (see abstract).
Cited art doesn’t expressly teach and the at least one IC is an RFIC. However, RFIC are common ICs.
 It would be obvious to modify cited art by making the IC an RFIC to adapt a common IC component. 
     As to claim 5, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the inbound signal is an optical signal [0003] of Tal; the first coil includes a first optical fiber [0039] of Tal; and the second coil includes a second optical fiber [0039] of Tal.

     As to claim 6, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein the IC includes a first analog-digital converter (ADC) configured to digitize the first phase shift and a second ADC configured to digitize the second phase shift (esp. c.f. [0061, 0077, 0085, 0088] of Tal).

     As to claim 7, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein the IC includes at least one of: a position receiver configured to determine an absolute position based on at least one signal received from a navigational satellite; an inertial measurement unit (IMU) 
     As to claim 8, cited art teaches the chip-scale gyrometric apparatus of claim 1, wherein: the substrate defines a plane; and the rotational axis is perpendicular to the plane (esp. c.f. figs. 16-17 of Tal).

     As to claim 9, Tal teaches a chip-scale gyrometric apparatus (see figs.16-17, 5-6), comprising: a plurality of dielectric substrates (see figs.16-17) including at least: a first substrate (bottom layer in 394) defining a first plane; a second substrate (middle layer 394) attached to the first substrate and defining a second plane; and a third substrate (top layer 394) attached to the first and second substrates and defining a third plane; a gyrometric assembly (various loops) attached to each substrate of the plurality of substrates, each gyrometric assembly comprising: at least one antenna element [0054] attached to the substrate and configured to receive an inbound signal associated with an initial phase; a splitter [0042] coupled to the antenna element and configured to split the inbound signal into a first signal and a second signal; a first coil and a second coil (see figs.1-2) coupled to the splitter wherein the first coil is distinct from the second coil (claims fails to describe how the coils are distinct: that is, the instant claims fails to describe whether the first coil and second coil are distinct functionally or distinct structurally; until applicant specifies how the coils are distinct, the office has the position that the coils may be considered distinct functionally as opposed to structurally; in the instant case, the cited art shows a single coil that can be considered both the first and second coil and still be considered “distinct” from each other insofar as the “first coil” carries the signal counterclockwise and the “second coil” carries the signal clockwise; that is, the coils are “distinct” functionally, which, as explained above, suffices 
While it is the position of the Office that Tal teaches all the limitations, for the sake of argument, assuming Tal doesn’t expressly teach the first and second coil are “distinct,” please N.B., such a structure is well-known, e.g. c.f. Lescourret claim 13 (which teaches a plurality of coils). 
It would be obvious to modify Tal by forming a plurality of coils as taught by Lescourret in order to modulate the path as desired.
     As to claim 10, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein at 

          As to claim 11, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the inbound signal is a radio frequency (RF) inbound signal (see abstract).
Cited art doesn’t expressly teach and the at least one IC is an RFIC. However, RFIC are common ICs. 
It would be obvious to modify Tal by making the IC an RFIC to adapt a common IC component.     

     As to claim 12, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the inbound signal is an optical signal [0003] Tal; the first coil includes a first optical fiber [0039] Tal; and the second coil includes a second optical fiber [0039] Tal.

     As to claim 13, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein the IC includes a first analog-digital converter (ADC) configured to digitize the first phase shift and a second ADC configured to digitize the second phase shift (esp. c.f. [0061, 0077, 0085, 0088] Tal).

     As to claim 14, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein the IC includes at least one of: a position receiver configured to determine an absolute position based 

     As to claim 15, cited art teaches the chip-scale gyrometric apparatus of claim 9, wherein: the second plane is perpendicular to the first plane (see figs.16-17 Tal); the third plane is perpendicular to the first plane and to the second plane (see figs.16-17 Tal); and the rotational axis of each gyrometric assembly is perpendicular to the corresponding substrate (see figs.16-17 Tal).

Response to Remarks
Applicant’s remarks filed 11/1/21 have been considered but are not persuasive. As to Applicant’s amended limitation regarding first and second coil being distinct, please N.B., the claims fails to describe how the coils are distinct: that is, the instant claims fails to describe whether the first coil and second coil are distinct functionally or distinct structurally; until applicant specifies how the coils are distinct, the office has the position that the coils may be considered distinct functionally as opposed to structurally; in the instant case, the cited art shows a single coil that can be considered both the first and second coil and still be considered “distinct” from each other insofar as the “first coil” carries the signal counterclockwise and the “second coil” carries the signal clockwise; that is, the coils are “distinct” functionally, which, as explained above, suffices until applicant clarifies the “distinct” limitation to be “distinct structurally”; alternatively, the top 
	Applicant may amend the claims to clarify how the coils are distinct to amend around the cited prior art.  
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/Bo Fan/
Examiner, Art Unit 3646